EXHIBIT N E W S R E L E A S E FOR IMMEDIATE RELEASE Media Contacts: D. Ashley Lee Katie Brazel Executive Vice President, Chief Financial Officer and Fleishman Hillard Chief Operating Officer Phone: 404-739-0150 Phone: 770-419-3355 CryoLife Reports Record First Quarter Revenues of $26.7 Million Operating income increases 26 percent in first quarter of 2009 compared to ATLANTA, GA…(April 30, 2009)…CryoLife, Inc. (NYSE: CRY), an implantable biological medical device and cardiovascular tissue processing company, announced today that revenues for the first quarter of 2009 increased 4 percent to a first quarter record of $26.7 million compared to $25.6 million for the first quarter of Operating income for the first quarter of 2009 increased 26 percent to $3.5 million compared to $2.7 million for the first quarter of 2008.Operating margin increased to 13 percent in the first quarter of 2009 compared to 11 percent in 2008. The Company’s net income for 2009 was adversely affected by a normalized effective income tax rate of 41 percent for the first quarter of 2009, compared to 4 percent in the first quarter of 2008.The Company did not record income tax expense at a normalized rate in 2008 due to the valuation allowance on the Company’s deferred tax assets during 2008.As a result, net income for the first quarter of 2009 was $1.9 million, or $0.07 per basic and fully diluted common share, compared to $2.8 million, or $0.10 per basic and fully diluted common share for the first quarter of 2008.The Company has net operating loss carryforwards that will largely reduce required cash payments for federal and state income taxes for the 2009 tax year. - more - Tissue processing revenues for the first quarter of 2009increased 1 percent to $13.5 million compared to $13.4 million for the first quarter of 2008. Excluding orthopaedic tissue processing revenues of $85,000 and $327,000 in the first quarter of 2009 and 2008, respectively, tissue processing revenues increased 3 percent to $13.5 million for the first quarter of 2009 compared to $13.1 million in the first quarter of 2008. The increase in cardiac and vascular tissue processing revenues was primarily due to increased revenues from vascular tissue in the first quarter of 2009 of $7.9 million as compared to $6.9 million in the first quarter of 2008.This increase was partially offset by reduced revenues from cardiac tissues primarily from the Company’s standard processed pulmonary valves.Revenues from the distribution of CryoValve® SG pulmonary heart valves increased to $1.2 million in the first quarter of 2009 from $218,000in the first quarterof2008,representing 21 percent of the Company’s cardiac tissue processing revenues in the first quarter of 2009. BioGlue® Surgical Adhesive revenues were $11.8 million for the first quarterof 2009 compared to $11.9 million for the first quarter of 2008.Although there was a 2 percent increase in the milliliters of BioGlue shipped, revenuesdecreased1 percent.Excluding the effects of changes in foreign currency exchange rates quarter over quarter, which reduced BioGlue revenues by $306,000 in the first quarter of 2009, BioGlue revenues would have been $12.1 million, or a 2 percent increase in revenues for the first quarter of 2009 compared to the first quarter of 2008. U.S.
